Citation Nr: 1811017	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from April 1988 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript has been associated with the file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

It is as likely as not that the Veteran developed OSA while he was on active duty in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for OSA have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 	

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  As the dispositions of the issues on appeal are favorable to the Veteran, further discussion of duties to notify and assist is unnecessary.

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's Assertions 

The Veteran contends that he exhibited symptoms of OSA while in service, such as excessively loud snoring, difficult breathing while sleeping and fits upon stopping breathing altogether which frequently woke him, causing him to be excessively tired during duty hours.  He adds that the several lay statements of shipmates submitted to the record provide competent and credible evidence of their observations of the above.    

The Veteran's OSA

The Board notes at the outset that the Veteran's service treatment records (STRs) do not contain complaints, treatment or diagnoses concerning OSA.  However, the Board further notes that in October 1988, a treatment note mentions that the Veteran had been experiencing drowsiness and sleeping in training classes.  The examiner noted that the Veteran attributed this to his inability to sleep at night either because of a cough or an "unknown factor."  The examiner assessed the Veteran with insomnia.  Again in April 1999, the Veteran complained of difficulty sleeping, as well as a persistent cough.  The examiner noted that no one "close" to the Veteran had similar symptoms.  

In October 2008, approximately five months after separation from service, the Veteran underwent a pulmonary sleep study at San Diego VA for an evaluation of OSA.  The study found mild obstructive sleep apnea syndrome with no significant desaturation in a patient with symptoms suggestive of sleep disordered breathing, overweight, depression, tobacco use disorder, and insomnia. 

In March 2017, the Veteran presented for an examination with Dr. C.L.S., a sleep medicine specialist.  She stated the Veteran's October 2008 diagnosis of OSA.  She added the additional diagnoses related to OSA of hyperlipidemia and daytime hypersomnolence.  She noted that the Veteran takes no medication for the disorder, he experiences trouble falling asleep and staying asleep and he uses a CPAP (continuous positive airway pressure) machine.  Dr. C.L.S. further noted that OSA affects the Veteran's ability to work as it causes poor sleep, daytime sleepiness, slowed reaction time, memory impairment, impaired vigilance, and untreated sleep apnea causes or exacerbates chronic health problems.

In a separate opinion, Dr. C.L.S. opined that it is more likely than not that the Veteran developed sleep apnea five to ten years prior to the sleep study, while he was on active duty.  She explained that the Veteran had no sleep complaints and did not snore prior to entering the military; during his active-duty years, the Veteran was told by others that he had begun to snore disruptively during sleep and he was observed to stop breathing during sleep; and disruptive snoring, observed breathing difficulties, poor sleep quality, and daytime sleepiness are all symptoms of OSA.  

She further explained that untreated sleep apnea causes the development of or exacerbates other specific medical disorders and abnormalities; the presence of these medical disorders and abnormalities constitutes medical evidence of underlying sleep apnea and provides the link between the individual's sleep apnea and his military service; and, as an example, she noted that the Veteran developed hyperlipidemia and stated that untreated sleep apnea causes metabolic changes that result in hyperlipidemia.

Dr. C.L.S. added that the Veteran completed his active service in April 2008; his sleep study was recorded by the VA in October 2008; the time elapsed between retirement from active duty and diagnosis was just over five months; he could not have developed his sleep apnea in this brief period of time; developing sleep apnea takes years, not months; and, therefore, his sleep apnea had its onset years earlier, during the time of his active service.

The foregoing presents at least the possibility that the Veteran's symptoms of OSA may have manifested during service.  Indeed, the December 2009 and February 2011 statements of the Veteran's shipmates K.D and R.P. state their observations of the Veteran's excessively loud snoring and difficulty breathing during sleep.  The Veteran's own December 2009 statement asserts that before his separation from service he requested his ship's chief corpsman to refer him to their base's medical facility for his sleep disorder.  Additionally, the Veteran testified at the March 2017 Board hearing to exhibiting symptoms of disruptive snoring, observed breathing difficulties, poor sleep quality, and daytime sleepiness during his service.  Lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and others are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.

The October 2008 VA sleep study establishes the Veteran's current OSA.   Significantly, the sleep study's findings were made only five months from the Veteran's separation from service. The opinion of Dr. C.L.S. and its supporting rationale, notes the above symptoms, which the Veteran experienced in service, and states that OSA manifests over a period much longer than the five months between separation from service and the October 2008 sleep study.

For the foregoing reasons and based on the October 2008 VA sleep study and the March 2017 opinion of Dr. C.L.S., the Board, in resolving all doubt in the Veteran's favor, finds that the Veteran's OSA as likely as not had its onset during the Veteran's active duty service and, therefore, is service connected.


ORDER

Entitlement to service connection for OSA is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


